Citation Nr: 1119767	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-46 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to November 30, 1995, for the grant of a 100 percent evaluation for service-connected posttraumatic stress disorder (PTSD) with history of psychoneurosis and anxiety reaction with depressive disorder. 

(The issue of whether there was clear and unmistakable error (CUE) in a an April 1983 Board of Veterans' Appeals decision that denied restoration of a 100 percent evaluation for service-connected anxiety reaction with depressive reaction, is the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his daughter


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1939 to November 1950.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran was afforded a Videoconference Board hearing in April 2011.  A transcript of the testimony offered at this hearing has been associated with the record. 

In April 2011 the Veteran's representative submitted a statement from the Veteran's wife along with evidence already of record with some handwritten comments thereon, without a waiver of RO consideration thereof.  After reviewing this material, the Board notes that these statements are in the form of additional contentions; thus, they need not be referred to the RO.  See 38 C.F.R. § 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

In an August 1997 rating decision, the RO granted a 100 percent evaluation for PTSD with an effective date of November 30, 1995.  The Veteran was notified of this decision and he did not appeal the effective date assigned at that time.


CONCLUSION OF LAW

The August 1997 rating decision is final as to the effective assigned therein.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the issue on appeal, the essential facts are not in dispute; the claim rests on the interpretation and application of the relevant law.  The Veterans Claims Assistance Act (VCAA) does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating this claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz.  Thus, any possible deficiency of notice or of the duty to assist constitutes merely harmless error.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.  A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement (NOD).  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.

The Veteran is now advancing a claim for an effective date prior to November 30, 1995, for the grant of a 100 percent evaluation for service-connected PTSD with history of psychoneurosis and anxiety reaction with depressive disorder.  See June 2006 statement from Veteran.  The Court has determined that when an effective date on appeal was assigned in a final unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Rather, the only way to overcome the finality of a final decision in an attempt to gain an earlier effective date is by a request for revision of that final RO decision based on CUE.  Id.

The RO received a claim for an increased evaluation for PTSD (now characterized as stated above) on November 30, 1995.  In a May 1996 rating decision, the RO denied the Veteran's claim and continued a 50 percent evaluation for this disorder.  In a September 1996 communication the Veteran disagreed with this denial and in an August 1997 rating decision, the RO granted a 100 percent evaluation for service-connected PTSD with history of psychoneurosis and anxiety reaction with depressive disorder, effective November 30, 1995, the date VA received his claim. 

The Veteran was notified of that decision and did not file a NOD with respect thereto.  Thus, the August 1997 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  As the Veteran is now pursuing a "freestanding claim" for an earlier effective date for this grant, the claim for an earlier effective date must be dismissed.  See Rudd, 20 Vet. App. at 300.  

In closing the Board notes that at his April 2011 hearing, the Veteran, through his representative, raised a claim of CUE in an April 1983 Board decision.  The Veteran's contention of CUE in the April 1983 Board decision will be addressed in a separate decision.



ORDER

The claim of entitlement to an effective date prior to November 30, 1995, for the grant of a 100 percent evaluation for service-connected PTSD with history of psychoneurosis and anxiety reaction with depressive disorder is dismissed. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


